Supplement dated September 16, 2010 to the Class R-1, R-2, R-3, R-4 and R-5 Prospectus for Principal Funds, Inc. dated March 1, 2010 (as supplemented on March 1, 2010, March 17, 2010, May 3, 2010, May 19, 2010, May 27, 2010, June 16, 2010, and July 12, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. G OVERNMENT & H IGH Q UALITY B OND F UND ( FORMERLY KNOWN AS M ORTGAGE S ECURITIES F UND ) Effective September 30, 2010, the benchmark will change. The Investment Advisor and Sub-Advisor believe the Barclays Capital MBS Fixed Rate Index is a better representation of the investment universe for this Funds investment philosophy than the Citigroup Mortgage Index. Delete the Average Annual Total Returns table on page 235 and substitute: Average Annual Total Returns For the periods ended December 31, 2009 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 7.23% 4.28% 5.05% Class R-1 Return After Taxes on Distributions 5.78% 2.69% 3.25% Class R-1 Return After Taxes on Distribution and Sale of 4.67% 2.71% 3.23% Fund Shares Class R-2 Return Before Taxes 7.27% 4.40% 5.18% Class R-3 Return Before Taxes 7.46% 4.58% 5.37% Class R-4 Return Before Taxes 7.67% 4.68% 5.43% Class R-5 Return Before Taxes 7.89% 4.72% 5.45% Barclays Capital MBS Fixed Rate Index (reflects no deduction 5.75% 5.79% 6.46% for fees, expenses, or taxes) Citigroup Mortgage Index (reflects no deduction for fees, 5.76% 5.81% 6.50% expenses, or taxes) R EAL E STATE S ECURITIES F UND Make the following changes to the Management Sub-Advisor(s) and Portfolio Manager(s) on page 134 in the fund summary: In the section for Principal Real Estate Investors, LLC, add the following: . Matt Richmond (since 2010), Portfolio Manager S HORT -T ERM I NCOME F UND Effective September 30, 2010, the benchmark will change. The Investment Advisor and Sub-Advisor believe the Barclays Capital Credit 1-3 Years Index is a better representation of the investment universe for this Funds investment philosophy than the Citigroup US Broad Investment Grade Bond Index. Delete the Average Annual Total Returns table on page 4 of the Supplement dated July 12, 2010 and substitute: Average Annual Total Returns For the periods ended December 31, 2009 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 10.43% 3.43% 4.23% Class R-1 Return After Taxes on Distributions 9.08% 2.09% 2.65% Class R-1 Return After Taxes on Distribution and Sale of 6.74% 2.13% 2.65% Fund Shares Class R-2 Return Before Taxes 10.56% 3.55% 4.35% Class R-3 Return Before Taxes 10.77% 3.75% 4.55% Class R-4 Return Before Taxes 10.87% 3.87% 4.66% Class R-5 Return Before Taxes 10.87% 3.87% 4.66% Barclays Capital Credit 1-3 Years Index (reflects no deduction 11.59% 4.81% 5.45% for fees, expenses, or taxes) Citigroup Broad Investment-Grade Credit 1-3 Years (reflects no 11.04% 4.73% 5.50% deduction for fees, expenses, or taxes) S MALL C AP G ROWTH F UND I Effective September 20, 2010, make the following changes in the fund summary. Add the following to the Principal Investment Strategies: Brown Investment Advisory Incorporateds (Brown) U.S. Small-Cap Growth Equity strategy seeks to build a portfolio of fast growing companies where the total return profile of the portfolio is optimized to account for both expected earnings per share growth as well as valuation. Common attributes of portfolio companies include the existence of large and enduring market opportunities, experienced management, proprietary products or services, strong financial condition, and a culture that rewards innovation and is adaptable to change. The firm takes a long-term view of public company investing, seeking to own fundamentally sound businesses at attractive prices where Browns view of the world differs from that of the consensus. Browns goal is to build, security-by-security, a collection of holdings where the risk/reward proposition is highly skewed in the portfolios favor. Add the following to the Management Sub-Advisor(s) and Portfolio Manager(s) section: Brown Investment Advisory Incorporated  Christopher A. Berrier (since 2010), Co-Portfolio Manager, US Small-Cap Growth  Timothy W. Hathaway (since 2020), Co-Portfolio Manager, US Small-Cap Growth S TRATEGIC A SSET M ANAGEMENT (SAM) B ALANCED P ORTFOLIO In the Principal Investment Strategies, delete the second paragraph and third paragraph (which includes a bulleted list), and substitute the following: The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds (Underlying Funds); the Sub- Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  Generally invests between 20% and 60% of its assets in fixed-income funds, and less than 40% in any one fixed-income fund  Generally invests between 40% and 80% of its assets in equity funds, and less than 30% in any one equity fund  Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE B ALANCED P ORTFOLIO In the Principal Investment Strategies, delete the second paragraph and third paragraph (which includes a bulleted list), and substitute the following: The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds (Underlying Funds); the Sub- Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  Generally invests between 40% and 80% of its assets in fixed-income funds, and less than 40% in any one fixed-income fund  Generally invests between 20% and 60% of its assets in equity funds, and less than 30% in any one equity fund  Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE G ROWTH P ORTFOLIO In the Principal Investment Strategies, delete the second paragraph and third paragraph (which includes a bulleted list), and substitute the following: The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds (Underlying Funds); the Sub- Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio: . Generally invests between 0% and 40% of its assets in fixed-income funds, and less than 30% in any one fixed-income fund . Generally invests between 60% and 100% of its assets in equity funds, and less than 40% in any one equity fund . Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund S TRATEGIC A SSET M ANAGEMENT (SAM) F LEXIBLE I NCOME P ORTFOLIO In the Principal Investment Strategies, delete the second paragraph and third paragraph (which includes a bulleted list), and substitute the following: The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds (Underlying Funds); the Sub- Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio: . Generally invests between 55% and 95% of its assets in fixed-income funds, and less than 40% in any one fixed-income fund . Generally invests between 5% and 45% of its assets in equity funds, and less than 30% in any one equity fund . Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund S TRATEGIC A SSET M ANAGEMENT (SAM) S TRATEGIC G ROWTH P ORTFOLIO In the Principal Investment Strategies, delete the second paragraph and third paragraph (which includes a bulleted list), and substitute the following: The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds (Underlying Funds); the Sub- Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  Generally invests between 0 and 25% of its assets in fixed-income funds, and less than 25% in any one fixed-income fund  Generally invests between 75% and 100% of its assets in equity funds, and less than 50% in any one equity fund  Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund MANAGEMENT OF THE FUNDS The Sub-Advisors Effective September 20, 2010, in the section for Brown Investment Advisory Incorporated (Brown) , add the following information: For the SmallCap Growth Fund I, day-to-day portfolio management is shared by two portfolio managers. They operate as a team, sharing authority, with no limitation on the authority of one portfolio manager in relation to another. Christopher A. Berrier has been with Brown since 2005 and has been the co-portfolio manager of the Firm's Small-Cap Growth Strategy since he joined the Firm. Mr. Berrier earned an AB from Princeton University. Timothy W. Hathaway has been with Brown since 1995 and has been the co-portfolio manager of the Firm's Small-Cap Growth Strategy since 2005. Mr. Hathaway earned a BA from Randolph-Macon College and an MBA from Loyola College in 2001. He has earned the right to use the Chartered Financial Analyst Designation. In the section for Principal Real Estate Investors, LLC (Principal-REI) , add the following: Matt Richmond has been with Principal  REI since 2000. He earned a Bachelors degree in Finance from University of Nebraska and an MBA from the University of Iowa. Fees Paid to Principal On page 284, add the following to the Fees Paid to Principal table: Preferred Securities Fund 0.73%
